DETAILED ACTION
Response to Amendment
Claims 1-20 and 22-26 are pending. Claim 21 was previously cancelled.
Response to Arguments
Applicant’s arguments filed 11/20/2020 have been fully considered.
ARGUMENT 1: Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Weidenfeller (US20170230804A1) in view of Nguyen et al. (US20130195022A1) and Walsh et al. (US20060274780A1), Applicant argues on page 10 that Weidenfeller does not teach the claim 1 step of: "responsive to a determination that the number of unsuccessful downstream devices falls below the predetermined threshold, conducting a directed firmware update addressed to each unsuccessful downstream device." Applicant’s argues on page 13 that the system of Weidenfeller simply repeats the transmission to all originally targeted nodes (not any subset thereof) until a target rate of successful completion has been reached
RESPONSE 1: Applicant’s arguments are not persuasive. Weidenfeller discloses in para [0054] shows if the target success rate is not yet reached, e.g., below a threshold, the control node 120 decides to continue the repeated multicast transmission, however with an adjusted time schedule; para [0022, 0055] shows the BM-SC 130 then continues with the repeated multicast transmission of the software/firmware upgrade, e.g., in a further multicast transmission. Such a separate further multicast transmission may also be addressed to a smaller number of unsuccessful recipients, e.g. a directed [further] firmware update addressed to each unsuccessful downstream device [a smaller number of unsuccessful recipients]. Therefore Weidenfeller discloses the limitation above of the claim.

ARGUMENT 2: Applicant argues on page 14 that Nguyen fails to teach "sending a direct setup message directly from the upstream source over a hailing channel to each unsuccessful downstream device." In particular, Nguyen's "node" is not the same thing as Applicant's "upstream source," which Applicant defined as "either the host 102 or the NMT 106, whichever may be preferred to be used in a given system" (Specification at para [0018].)
RESPONSE 2: Applicant’s arguments are not persuasive. The claim language does not require "upstream source" to be either the host 102 or the NMT 106.  Therefore Nguyen’s broadcast node may be mapped to Applicant's "upstream source."
Nguyen discloses “sending a direct setup message [another prepare-to-broadcast (PTB) message] directly from the upstream source [broadcast node] over a hailing channel [control channel frequency hopped to different channels] to each unsuccessful downstream device" by showing in para [0063] the broadcast node may transmit another PTB message over the control channel 302 indicating that the same data will be broadcast on a particular data channel (e.g., any of channels 1, 2, or 4-M). The node may then switch (e.g., tune) to the particular data channel and broadcast the same data over the particular data channel. Between each rebroadcast, the control channel 302 may be frequency hopped to different channels. Para [0064] shows the PTB message to be retransmitted on a different control channel than that utilized in a previous transmission to provide another opportunity for one or more neighboring nodes to receive a PTB message and/or data, which may not have been received due to, for example, interference on a channel utilized in the previous transmission, e.g. the PTB message is retransmitted directly to nodes that did not receive a PTB message in the previous transmission. Therefore Nguyen discloses the limitation above of the call.

ARGUMENT 3: Regarding the rejection of claim 3, Applicant argues on page 15 that Weidenfeller fails to mention or even suggest the specific recited in claim 3.
RESPONSE 3: Applicant’s arguments are not persuasive. Weidenfeller discloses in para [0035, 0056] the control node 120 sends a data file with the software/firmware upgrade to the Broadcast Multicast Service Centre (BM-SC) 130; the fleet management node configures a maximum number of repetitions, e.g. the file handling instruction, for the broadcast/multicast transmission with the software upgrade and to store the copy of the firmware file in the next repetition cycle.)

ARGUMENT 4: Regarding the rejection of claim 11, Applicant argues on page 16 that Weidenfeller fails to teach "responsive to a determination that the predefined limit of BRFUs has been reached." 
RESPONSE 4: Applicant’s arguments are not persuasive. Weidenfeller discloses in para [0003-0004] it may be necessary to repeat the broadcast or multicast transmission; however, it is desirable to avoid excessive repetitions. Para [0038] shows the maximum number of repetitions may be used to provide an “emergency break”, protecting from endless repetitions. Para [0041] shows each MBMS session is configured with a maximum number of repetitions [predefined limit of BRFUs] in the same 

ARGUMENT 5: Regarding the rejection of claim 13, Applicant argues on page 17 that claim 13 is patentable over Weidenfeller and Nguyen for the same reasons set forth in Part II.A.2 with regard to claim 1.
RESPONSE 5: Applicant’s arguments are not persuasive for the same reasons as discussed in Response 1 above. 
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weidenfeller (US20170230804A1) in view of Nguyen et al. (US20130195022A1) and Walsh et al. (US20060274780A1).
Regarding claim 1, Weidenfeller discloses a method of managing firmware update communications between devices in a communication system, comprising the steps of (para [0034] shows providing a software/firmware upgrade to the vehicles 10): 
retrieving, at an upstream source [base station], a copy of a firmware file from a file storage source [content provider] (Fig 1 and para [0041] show the control node 120 may act as a content provider; the control node 120 sends a data file with the software/firmware upgrade to the Broadcast Multicast Service Centre (BM-SC) 130; para [0032, 0039] shows the BM-SC 130 may then in turn initiate activation of the base station 110 to start a multicast transmission); 

receiving input of a predetermined number of times [maximum number of repetitions] that the copy of the firmware file is to be repeatedly broadcasted by the at least one transmitting device to comprise one broadcast remote firmware update (BRFU) (para [0032] shows the multicast may correspond to transmissions in Broadcast Mode; para [0003] shows it may be necessary to repeat the broadcast or multicast transmission to give as many devices as possible the opportunity to receive the upgraded software; para [0004] shows however, it is desirable to avoid excessive repetitions; para [0035] shows the control node 120 may also be configured with a maximum number of repetitions for the multicast transmission with the software upgrade); 
receiving input of a predefined limit of BRFUs to be executed within a session (para [0038] shows the maximum number of repetitions may be used to provide an “emergency break”, protecting from endless repetitions; para [0039] shows the BM-SC 130 to conduct a Multimedia Broadcast Multicast Service (MBMS) session start procedure; para [0041] shows the repeated multicast transmissions may be sent in the same MBMS session); 
sending a BRFU setup message [notification of the MBMS session] from the upstream source [base station] to the at least one transmitting device [radio] (para [0047] shows the control node configures the BM-SC 130 with a time schedule according to which the repeated multicast transmission is to be performed; para [0032, 0039, 0084] shows the BM-SC 130 manages the multicast transmissions at the base station; the base station sends a notification of the MBMS session to the radio device);
following completion of a BRFU, quantifying a number of targeted downstream devices that did not successfully store an entire copy of the firmware file, such devices comprising unsuccessful downstream devices (para [0007, 0024] shows associated with the multicast transmission, the network node provides a request that all end devices or at least a subgroup of the devices each send a report indicating whether an action on the basis of the data item received by the device was successfully completed by the device; para [0022] shows this action may for example be installation of program code 
determining whether the number of unsuccessful downstream devices falls below a predetermined threshold (para [0066] shows in response to the measured rate reaching the target rate, the network node may stop the repeated multicast transmission of the data item); and 
responsive to a determination that the number of unsuccessful downstream devices falls below the predetermined threshold, conducting a directed firmware update [separate further multicast transmission to a smaller number of unsuccessful recipients] addressed to each unsuccessful downstream device, comprising the steps of (para [0054] shows if the target success rate is not yet reached, e.g., below a threshold, the control node 120 decides to continue the repeated multicast transmission, however with an adjusted time schedule; para [0022, 0055] shows the BM-SC 130 may then continues with the repeated multicast transmission of the software/firmware upgrade, e.g., in a further multicast transmission. Such a separate further multicast transmission may also be addressed to a smaller number of unsuccessful recipients), and 
causing the at least one transmitting device to send the copy of the firmware file over the data channel to each unsuccessful downstream device (para [0055] shows the BM-SC 130 sending a further multicast transmission 211 of the software/firmware upgrade; para [0056] shows the further multicast transmission 211 is also received by each unsuccessful downstream device, which may increase the chances of reaching the target success rate in the next repetition cycle.)

Weidenfeller fails to teach:
sending a BRFU setup message, the BRFU setup message specifying a wake time at which downstream devices targeted by the BRFU setup message should wake from a sleeping state to receive the copy of the firmware file, such devices comprising targeted downstream devices, and specifying a channel to which each targeted downstream device should tune after waking; 
sending a direct setup message directly from the upstream source over a hailing channel to each unsuccessful downstream device, the direct setup message specifying a next wake time at which each unsuccessful downstream device should wake to again receive the copy of the firmware file and specifying a data channel to which each unsuccessful downstream device should tune after waking at the next wake time.
However, Nguyen discloses:
sending a setup message, the setup message [prepare-to-broadcast (PTB) message] specifying a time [SIFS] at which downstream devices [receiving nodes] targeted by the setup message should receive the copy of the file, such devices comprising targeted downstream devices, and specifying a channel to which each targeted downstream device should tune ([Abstract] shows the broadcast node may broadcast the data over the particular data channel, while the receiving node may receive the data; para [0013] shows the broadcasting node may transmit a prepare-to-broadcast (PTB) message over the control channel to the one or more neighboring receiving nodes; the PTB message may also indicate a particular data channel to be utilized to broadcast the data; para [0068, 0071] shows the PTB frame includes Short Inter-Frame Space (SIFS); para [0054] shows the SIFS indicates the predetermined time interval between the PTB message was transmitted until the data is broadcasted; para [0014] shows after the PTB message has been transmitted on the control channel, the broadcasting node and/or the one or more neighboring nodes may switch (e.g., tune, with an RF-receiving radio) to the particular data channel), and
sending a direct setup message [retransmitted PTB message] directly from the upstream source [broadcast node] over a hailing channel [control channel frequency hopped to different channels] to each unsuccessful downstream device, the direct setup message specifying a next time at which each unsuccessful downstream device should again receive the copy of the file and specifying a data channel to which each unsuccessful downstream device should tune after waking at the next wake time (para [0057] shows the PTB message is retransmitted a number of times and the data is rebroadcast after each retransmission of the PTB message; para [0063] shows the broadcast node may transmit another PTB message over the control channel 302 indicating that the same data will be broadcast on a particular data channel (e.g., any of channels 1, 2, or 4-M). The node may then switch (e.g., tune) to the particular data channel and broadcast the same data over the particular data channel. Between each rebroadcast, the control channel 302 may be frequency hopped to different channels; para [0064] shows the PTB another opportunity for one or more neighboring nodes to receive a PTB message and/or data, which may not have been received due to, for example, interference on a channel utilized in the previous transmission, e.g. the PTB message is retransmitted directly to nodes that did not receive a PTB message in the previous transmission.)
The broadcasting base station [upstream source] in Weidenfeller (para [0032]) is mapped to the broadcasting node in Nguyen ([Abstract]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the multicast schedule of Weidenfeller (Weidenfeller; para [0041]) in the prepare-to-broadcast (PTB) message of Nguyen (Nguyen; para [0013]) in order to prepare the receiving node to receive broadcast data on the correct channel at the right time.

Weidenfeller-Nguyen fails to teach a wake time from a sleeping state. In particular, Weidenfeller-Nguyen fails to teach:
the BRFU setup message specifying a wake time at which downstream devices targeted by the BRFU setup message should wake from a sleeping state to receive the copy of the firmware file; and
the direct setup message specifying a next wake time at which each unsuccessful downstream device should wake to again receive the copy of the firmware file.
However Walsh, in an analogous art ([Abstract] shows signalling in broadcast and multicast environments), discloses:
the setup message [current MID] specifying a wake time at which downstream devices targeted by the setup message should wake from a sleeping state to receive the copy of the file (Fig 1 and para [0038] show a broadcaster 100  transmitting signalling information to the user terminals in the signalling channel; para [0055] shows the MID (Multicast Identity) can be used to signal incoming data packets on UMTS multicast/broadcast radio links; para [0016, 0047] shows the current MID uses a predefined hash function to indicate in which slot of a time-sliced channel data for that service will appear. Thus the UE (or other receiver terminal) can wake-up in that slot and save power at other times; para [0054] shows once a UE is “paged” with a MID, which it was interested in to wake up for, the UE may open a data channel and the UE then expects to start receiving the service immediately or quite subsequently); and
next setup message [next MID] specifying a next wake time at which each unsuccessful downstream device should wake to again receive the copy of the file (para [0016, 0047] shows the next MID uses a predefined hash function to indicate in which slot of a time-sliced channel data for that service will appear. Thus the UE (or other receiver terminal) can wake-up in that slot and save power at other times; para [0054] shows once a UE is “paged” with a next MID, which it was interested in to wake up for, the UE may open a data channel and the UE then expects to start receiving the service immediately or quite subsequently.)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include in the prepare-to-broadcast (PTB) message of Weidenfeller-Nguyen (Nguyen; para [0013]) the signalling information of Walsh (Walsh; [Abstract]) in order to enable the UEs to save power when not receiving data (Walsh; para [0016]).

Regarding claim 2, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the upstream source comprises one of a server [BM-SC] and a network management tool [BM-SC manager], wherein the server communicates with a database [content provider] containing the firmware file, and wherein the network management tool comprises a computer application [multicast transmissions] that communicates with a cloud containing the firmware file (Weidenfeller; para [0041] shows the control node 120 may act as a content provider; the control node 120 sends a data file with the software/firmware upgrade to the Broadcast Multicast Service Centre (BM-SC) 130; para [0032] shows the BM-SC manages the multicast transmissions by the base stations 110; para [0035] shows the fleet management node configures a maximum number of repetitions for the multicast transmission with the software upgrade.) 

Regarding claim 3, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the BRFU setup message further contains a file handling instruction, the file handling instruction [to configure a maximum number of repetitions for the broadcast/multicast transmission with the software upgrade] directing the transmitting device to refrain from broadcasting the copy of the firmware file to the targeted nodes while storing the copy of the firmware file in a memory of the transmitting device itself (Weidenfeller; para [0035, 0056] shows the control node 120 sends a data file with the software/firmware upgrade to the Broadcast 

Regarding claim 4, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the step of quantifying the number unsuccessful downstream devices that did not successfully store an entire copy of the firmware file comprises the steps of: receiving, at the upstream source, a BRFU status message from the at least one transmitting device; analyzing, at the upstream source, information in the BRFU status message received from the transmitting device (Weidenfeller; para [0036] shows a certain portion of the vehicles 10 may be out of reach for the upgrade campaign; para [0023] shows the reports provided by the end devices may be used to measure an actual success rate of completing the action by the end devices. The actual success rate may then be compared to the target success rate, and the repeated multicast transmission may be adjusted depending on this comparison.)

Regarding claim 5, Weidenfeller-Nguyen-Walsh as applied to claim 4 discloses the step of receiving, at the upstream source, the BRFU status message from the at least one transmitting device comprises the steps of: sending a force upload message from the upstream source to the transmitting device (Weidenfeller; para [0054] shows on the basis of the information in the report 208, the control node decides to continue the repeated multicast transmission, however with an adjusted time schedule. By sending message 210 to the BM-SC 130, the control node 120 adjusts the repeated multicast transmission accordingly); and 
waiting for a delay period to receive the BRFU status message in response to the force upload message (Weidenfeller; para [0090] shows instead immediately sending the report, the end devices could delay the sending of the report by a random amount of time. In such case, the maximum delay time could be hard-coded in the end devices or could be indicated in the RTR.)

Regarding claim 6, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the steps of: 
a maximum number of repetitions for the multicast transmission with the software upgrade); and 
responsive to a determination that the predefined limit of BRFUs has not been reached, initiating another BRFU by sending another BRFU setup message to the at least one transmitting device (Weidenfeller; para [0054] shows if the target success rate is not yet reached, the control node 120 decides to continue the repeated multicast transmission, however with an adjusted time schedule; para [0022, 0055] shows the BM-SC 130 then continues with the repeated multicast transmission by sending a further multicast transmission 211 of the software/firmware upgrade to a smaller number of unsuccessful recipients. Nguyen; para [0063] shows the broadcast node may transmit another PTB message over the control channel 302 indicating that the same data will be broadcast on a particular data channel (e.g., any of channels 1, 2, or 4-M).)

Regarding claim 7, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the sending of the copy of the firmware file to each unsuccessful downstream device commences after a delay following the next wake time specified in the direct setup message (Nguyen; para [0068, 0071] shows the PTB frame includes Short Inter-Frame Space (SIFS); para [0054] shows the SIFS indicates the predetermined time interval between the PTB message was transmitted until the data is broadcasted; para [0014] shows after the PTB message has been transmitted on the control channel, the broadcasting node and/or the one or more neighboring nodes may switch (e.g., tune, with an RF-receiving radio) to the particular data channel. Walsh; para [0054] shows once a UE is “paged” with a MID, which it was interested in to wake up for, the UE may open a data channel and the UE then expects to start receiving the service immediately or quite subsequently.)



Regarding claim 10, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the BRFU setup message includes an auto-burn command (Weidenfeller; para [0059] shows the network node provides a request that at least a subgroup of the devices each send a report indicating whether an action on the basis of the data item received by the device was successfully completed by the device; para [0060] shows the action may involve installation of the program code in the device), and further comprising the step of, 
responsive to a determination that the predefined limit of BRFUs has been reached, ending the session (Weidenfeller; para [0035] shows the control node 120 may also be configured with a maximum number of repetitions for the multicast transmission with the software upgrade.)

Claims 9, 11-12, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weidenfeller in view of Nguyen and Walsh, further in view of Hartshone et al. (US20050108288A1).
Regarding claim 9, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the sending of the copy of the firmware file to each unsuccessful downstream device over a frequency-hopping channel [frequency hopped data channel] via a hail message [frequency hopped control channel] individually to each unsuccessful downstream device (Nguyen; para [0081] shows the control channel and/or data channels are frequency hopped, i.e., their frequency ranges are redefined at periodic intervals. Weidenfeller; para [0036] shows a certain portion of the vehicles 10 may be out of reach for the upgrade campaign; para [0044] shows the repeated multicast transmission requires adjustment, e.g. frequency hopping.)
Weidenfeller-Nguyen-Walsh fails to teach sending a "store and forward" command.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Weidenfeller-Nguyen with the teaching of Hartshone in order to first upgrading a first source; when this upgrade is complete, the user instructs the first, upgraded, NUP agent 22 to start the distribution process. This instruction may happen anytime after the source NUP agent 22 has been upgraded (Hartshone; para [0025]).

Regarding claim 11, Weidenfeller-Nguyen-Walsh as applied to claim 6 discloses the step of, responsive to a determination that the predefined limit of BRFUs has been reached (Weidenfeller; para [0035] shows the control node 120 may also be configured with a maximum number of repetitions for the multicast transmission with the software upgrade): 
sending a broadcast burn command to the at least one transmitting device (Weidenfeller; para [0059] shows the network node provides a request that at least a subgroup of the devices each send a report indicating whether an action on the basis of the data item received by the device was successfully completed by the device; para [0060] shows the action may involve installation of the program code in the device); and 
receiving firmware information from the transmitting device, the firmware information identifying all targeted downstream devices that burned the firmware file into respective memories located in the targeted downstream devices, such downstream devices comprising successful downstream devices (Weidenfeller; para [0044] shows depending on the received reports, the control node 120 decides if the target success rate is reached.) 
Weidenfeller-Nguyen-Walsh fails to teach specifying a version of firmware running on the successful downstream devices.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Weidenfeller-Nguyen with the teaching of Hartshone in order to download and store the correct firmware version on destination devices (Hartshone; para [0037]).

Regarding claim 12, Weidenfeller-Nguyen-Walsh-Hartshone as applied to claim 11 discloses the steps of: 
analyzing, at the upstream source, the firmware information to determine whether a count of successful downstream devices is less than a count of all targeted downstream devices (Hartshone; para [0037] shows determining correct firmware version on destination devices. Weidenfeller; para [0023] shows the actual success rate may then be compared to the target success rate, and the repeated multicast transmission may be adjusted depending on this comparison; para [0036] shows a certain portion of the vehicles 10 may be out of reach for the upgrade campaign); and 
responsive to a determination that the count of successful downstream devices is less than the count of all targeted downstream devices, repeating the step of sending a broadcast burn command to the at least one transmitting device (Weidenfeller; para [0022, 0055] shows the BM-SC 130 then continues with the repeated multicast transmission by sending a further multicast transmission to a smaller number of unsuccessful recipients.)

Regarding claim 23, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the BRFU setup message may also include information to identify the data that will be broadcast but fails to teach the BRFU setup message further includes a session identification, the session identification corresponding to a firmware version of the copy of the firmware file.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Weidenfeller-Nguyen-Walsh with the teaching of Hartshone in order to download and store the correct firmware version (Hartshone; para [0037]).

Regarding claim 26, Weidenfeller-Nguyen-Walsh as applied to claim 1 discloses the steps of: 
sending a broadcast burn command to the at least one transmitting device (Weidenfeller; para [0059] shows the network node provides a request that at least a subgroup of the devices each send a report indicating whether an action on the basis of the data item received by the device was successfully completed by the device; para [0060] shows the action may involve installation of the program code in the device); 
receiving firmware information from the at least one transmitting device, the firmware information identifying all targeted downstream devices that burned the firmware file into respective memories located in the targeted downstream devices, such downstream devices comprising successful downstream devices (Weidenfeller; para [0044] shows depending on the received reports, the control node 120 decides if the target success rate is reached), and
analyzing the firmware information to determine whether a count of successful downstream devices is less than a count of targeted nodes; and responsive to a determination that the count of successful downstream devices is less than the count of targeted downstream devices, repeating the steps of sending the broadcast burn command and receiving firmware information from the at least one transmitting device until all burns are complete (para [0054] shows if the target success rate is not yet reached, so that the control node 120 decides to continue the repeated multicast transmission, however with an adjusted time schedule; para [0022, 0055] shows the BM-SC 130 then continues with the 
Weidenfeller-Nguyen-Walsh fails to teach specifying a version of firmware running on the successful downstream devices.
However Hartshone, in an analogous art ([Abstract] shows to upgrade firmware at network elements (NEs) in a communications network), discloses specifying a version of firmware running on the successful downstream devices (para [0024] shows the NUP (Network Upgrade Protocol) to broadcast the network element firmware image; para [0037] shows determining correct firmware version on destination devices.)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Weidenfeller-Nguyen-Walsh with the teaching of Hartshone in order to download and store the correct firmware version on destination devices (Hartshone; para [0037]).

Claims 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weidenfeller in view of Nguyen.
Regarding claim 13, Weidenfeller discloses a method of broadcasting firmware updating messages in a communication system, comprising the steps of (para [0034] shows providing a software/firmware upgrade to the vehicles 10):
receiving a broadcast remote firmware update (BRFU) setup message from an upstream source [combination of BM-SC, control node and fleet management node] (para [0033-0034] shows the fleet management node 180 configures the control node 120 to provide a software/firmware upgrade to the vehicles 10; para [0035] show the control node 120 sends a data file with the software/firmware upgrade to the Broadcast Multicast Service Centre (BM-SC) 130; para [0032] shows the BM-SC manages the base stations 110 to broadcast/multicast transmission of the firmware); 
repeatedly broadcasting the firmware file for a predetermined number of times [number of repetitions] to the targeted downstream devices in accordance with the BRFU setup message, wherein repeated broadcasting of the firmware file for the predetermined number of times comprises one BRFU 
wherein the BRFU setup message further specifies a predefined limit of BRFUs to be executed within a session (para [0038] shows the maximum number of repetitions may be used to provide an “emergency break”, protecting from endless repetitions; para [0039] shows the control node 120 initiates sending of the multicast transmission by initiating the BM-SC 130 to conduct a Multimedia Broadcast Multicast Service (MBMS) session start procedure; para [0041] shows the repeated multicast transmissions may be sent in the same MBMS session, or the BM-SC 130 may autonomously start a new MBMS session for each repetition); and
repeatedly broadcasting the firmware file for the predetermined number of times until the earlier of a determination that a quantified number of unsuccessful targeted downstream devices that did not receive a complete copy of the firmware file falls below a predetermined threshold, and a determination that the predefined limit of BRFUs has been reached (para [0023-0024] shows end devices are requested to report success rate of completing the action by the end devices. The actual success rate may then be compared to the target success rate, and the repeated multicast transmission may be adjusted depending on this comparison, e.g., by stopping the repeated multicast transmission if the target success rate is reached; para [0038] shows the maximum number of repetitions may be used to provide an “emergency break”, protecting from endless repetitions in cases where the target success rate cannot be reached for some reason); and
responsive to a determination that the quantified number falls below the predetermined threshold, conducting a directed firmware update [a further multicast transmission to a smaller number of unsuccessful recipients] addressing the unsuccessful targeted downstream devices (para [0022, 0055] shows the BM-SC 130 then continues with the repeated multicast transmission by sending a further 

Weidenfeller fails to teach:
broadcasting the BRFU setup message on a first channel to downstream devices targeted by the BRFU setup message, such devices comprising targeted downstream devices, the BRFU setup message specifying at least one other channel to which each targeted downstream device should listen to receive a copy of a firmware file; and 
repeating the steps of receiving a BRFU setup message, broadcasting the BRFU setup message.
However, Nguyen discloses:
broadcasting the setup message [prepare-to-broadcast (PTB) message] on a first channel to downstream devices targeted by the setup message, such devices comprising targeted downstream devices, the setup message specifying at least one other channel to which each targeted downstream device should listen to receive a copy of a file ([Abstract] shows the broadcast node may broadcast the data over the particular data channel, while the receiving node may receive the data; para [0013] shows the broadcasting node may transmit a prepare-to-broadcast (PTB) message over the control channel to the one or more neighboring receiving nodes; the PTB message may also indicate a particular data channel to be utilized to broadcast the data; para [0014] shows after the PTB message has been transmitted on the control channel, the broadcasting node and/or the one or more neighboring nodes may switch (e.g., tune, with an RF-receiving radio) to the particular data channel); and 
repeating the steps of broadcasting the setup message (para [0057] shows the data broadcasting process is repeated a number of times. That is, the PTB message is retransmitted a number of times and the data is rebroadcast after each retransmission of the PTB message. This rebroadcasting process may provide another opportunity for one or more neighboring nodes to receive the PTB message and/or the data, which may not have been received due to, for example, interference; Fig 1 and para [0077] shows at each iteration the broadcasting node determines a modulation technique and/or a data rate for 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the multicast schedule of Weidenfeller (Weidenfeller; para [0041]) in the prepare-to-broadcast (PTB) message of Nguyen (Nguyen; para [0013]) in order to prepare the receiving node to receive broadcast data on the correct channel at the right time.

Regarding claim 14, Weidenfeller-Nguyen as applied to claim 13 discloses the steps of receiving the firmware file from the upstream source, prior to the step of receiving the BRFU setup message (Weidenfeller; Fig 1 and para [0035] show the control node 120 sends a data file with the software/firmware upgrade to the Broadcast Multicast Service Centre (BM-SC) 130; the control node 120 may also be configured with a maximum number of repetitions for the multicast transmission with the software upgrade. This may be accomplished by a fleet manager through the fleet management node 180.)

Regarding claim 15, Weidenfeller-Nguyen as applied to claim 13 discloses the first channel is a hailing channel, and wherein the at least one other channel is at least one data channel (Nguyen; para [0013] shows the PTB message is sent over the control channel; data is sent over a particular data channel.)

	Regarding claim 16, Weidenfeller-Nguyen as applied to claim 13 discloses the upstream source is selected from one of a server [BM-SC] and a network management tool [BM-SC manager], wherein the server is located in a host and communicates with a database [content provider] containing the firmware file, and wherein the network management tool comprises a computer application [multicast transmissions] that communicates with a cloud containing the firmware file (Weidenfeller; para [0041] shows the control node 120 may act as a content provider; Fig 1 and para [0035] show the control node 120 sends a data file with the software/firmware upgrade to the Broadcast Multicast Service Centre (BM-SC) 130; para [0032] shows the BM-SC manages the multicast transmissions by the base stations 110; 

	Regarding claim 17, Weidenfeller-Nguyen as applied to claim 13 discloses the broadcasting of the firmware file is done by a transmitting device selected from at least one of a hub, a collector, and a repeater (Weidenfeller; para [0032] shows the BM-SC manages the multicast transmissions by the base stations 110.)

Regarding claim 22, Weidenfeller-Nguyen as applied to claim 13 discloses the steps of: 
responsive to a determination that the predefined limit of BRFUs has been reached, receiving a broadcast burn message from the upstream source; and responsive to the broadcast burn message, broadcasting a burn command to of the targeted downstream devices (Weidenfeller; para [0033] shows an operator may decide that a software upgrade should be installed in the vehicles 10 and use the fleet management node 180 for configuring the control node 120 and/or reporting received 140 accordingly; para [0023] shows stopping the repeated multicast transmission if the target success rate is reached; para [0051] shows each of the end devices 10 which has received the multicast transmission 202 then attempts to install the software upgrade.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weidenfeller in view of Nguyen, further in view of Seminario et al. (US20170063566A1).
Regarding claim 18, Weidenfeller-Nguyen-Walsh as applied to claim 17 fails to teach the transmitting device comprises a long-range ("LoRa") frequency module (LFM) configured for placement in at least one of the hub and the collector.
However Seminario, in an analogous art (para [0062] shows a technique for firmware upgraded), discloses the transmitting device comprises a long-range ("LoRa") frequency module (LFM) configured for placement in at least one of the hub and the collector (para [0231].) 


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weidenfeller in view of Nguyen, further in view of Walsh.
Regarding claim 19, Weidenfeller-Nguyen as applied to claim 13 fails to teach the BRFU setup message additionally specifies a wake time at which each targeted downstream device should wake from a sleeping state.
However Walsh, in an analogous art ([Abstract] shows signalling in broadcast and multicast environments), discloses:
the setup message [signalling information]  specifies a wake time at which each targeted downstream device should wake from a sleeping state (Fig 1 and para [0038] show a broadcaster 100  transmitting signalling information to the user terminals in the signalling channel; para [0055] shows the MID (Multicast Identity) can be used to signal incoming data packets on UMTS multicast/broadcast radio links; para [0016] shows the MID uses a predefined hash function to indicate in which slot of a time-sliced channel data for that service will appear. Thus the UE (or other receiver terminal) can wake-up in that slot and save power at other times; para [0054] shows once a UE is “paged” with a MID, which it was interested in to wake up for, the UE may open a data channel and the UE then expects to start receiving the service immediately or quite subsequently.)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include in the prepare-to-broadcast (PTB) message of Weidenfeller-Nguyen (Nguyen; para [0013]) the signalling information of Walsh (Walsh; [Abstract]) in order to enable the UEs to save power when not receiving data (Walsh; para [0016]).

Regarding claim 20, Weidenfeller-Nguyen-Walsh as applied to claim 19 discloses a first transmission of the copy of the firmware file in the BRFU commences after a delay following the wake time specified in the BRFU setup message (Nguyen; para [0068, 0071] shows the PTB frame includes 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weidenfeller in view of Nguyen, further in view of Hartshone.
Regarding claim 24, Weidenfeller-Nguyen as applied to claim 13 fails to teach the BRFU setup message further includes a session identification, the session identification corresponding to a firmware version of the copy of the firmware file.
However Hartshone, in an analogous art ([Abstract] shows to upgrade firmware at network elements (NEs) in a communications network), discloses the setup message [notification message] further includes a session identification, the session identification corresponding to a firmware version of the copy of the firmware file (para [0024] shows the NUP (Network Upgrade Protocol) to broadcast the network element firmware image; [Abstract] shows the protocol includes notification messages, which change the state of the network elements to which the upgrade relates; para [0037] shows firmware version.)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Weidenfeller-Nguyen with the teaching of Hartshone in order to download and store the correct firmware version (Hartshone; para [0037]).

Regarding claim 25, Weidenfeller-Nguyen as applied to claim 17 discloses the steps of, responsive to the determination that the predefined limit of BRFUs has been reached:
sending a broadcast burn command to the transmitting device (Weidenfeller; para [0059] shows the network node provides a request that at least a subgroup of the devices each send a report indicating whether an action on the basis of the data item received by the device was successfully completed by the device; para [0060] shows the action may involve installation of the program code in the device); and 
receiving firmware information from the transmitting device, the firmware information identifying all targeted downstream devices that burned the firmware file into respective memories located in the targeted downstream devices, such downstream devices comprising successful downstream devices 
Weidenfeller-Nguyen fails to teach specifying a version of firmware running on the successful downstream devices.
However Hartshone, in an analogous art ([Abstract] shows to upgrade firmware at network elements (NEs) in a communications network), discloses specifying a version of firmware running on the successful downstream devices (para [0024] shows the NUP (Network Upgrade Protocol) to broadcast the network element firmware image; para [0037] shows determining correct firmware version on destination devices.)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Weidenfeller-Nguyen with the teaching of Hartshone in order to download and store the correct firmware version on destination devices (Hartshone; para [0037]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442